Citation Nr: 1720469	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee meniscal sprain, status post-surgery.

2.  Entitlement to an initial rating in excess of 10 percent for right knee instability from October 28, 2016.

3.  Entitlement to an initial rating in excess of 10 percent for right hip trochanteric bursitis.

4.  Entitlement to an initial compensable rating for limitation of flexion of the right thigh from August 13, 2015.

5.  Entitlement to an initial compensable rating for impairment of the right thigh from August 13, 2015.

6.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to April 27, 1973 and from April 30, 1973 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA Regional Office (RO) in Houston, Texas. 

In June 2012 and October 2014, the Veteran testified at hearings conducted before a Decision Review Officer (DRO) and the undersigned, respectively.  Transcripts of the hearings have been associated with the claims file. 

In February 2015 and September 2016, the Board remanded the claims considered herein.  The September 2016 Board decision denied claims for entitlement to service connection for a disorder manifested by fatigue, a low back disorder, a left knee disorder, cyclic vomiting, a thyroid disorder, a fibrous growth of the uterus, a left hip disorder, a left ankle disorder, a left foot disorder and a left ear hearing loss disability.  The case has been returned to the Board for further appellate consideration.  Review of the record indicates substantial compliance with the previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that a November 2016 rating decision provides service connection for separate diagnoses of right knee instability, limitation of flexion of the right thigh and impairment of the right thigh.  As these findings are apparently the outcome of the Veteran's appealed claims for increased initial ratings for her right knee and right hip, the Board will take jurisdiction herein.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that prior to August 13, 2015 the Veteran's right knee disability is not reflective of recurrent subluxation or instability; frequent episodes of locking, pain, and effusion into the joint; limitation of flexion to 45 degrees or less; or extension limited to 10 degrees or more; or ankylosis.

2.  The preponderance of the evidence indicates that from August 13, 2015, the Veteran's right knee disability is not reflective of recurrent subluxation or instability; frequent episodes of locking, pain, and effusion into the joint; limitation of flexion to 45 degrees or less; or extension limited to 30 degrees or more; or ankylosis.

3.  The preponderance of the evidence indicates that from October 28, 2016, the Veteran's right knee disability manifests in only mild lateral instability.

4.  The preponderance of the evidence indicates that the Veteran's right hip disability results in complaints of pain and mild limitation of motion, but without flexion limited to 45 degrees or less; or abduction with motion lost beyond 10 degrees; or impairment of the femur.

5.  The preponderance of the evidence indicates that the Veteran's service-connected disabilities render her unable to maintain gainful employment.


CONCLUSIONS OF LAW

1.  Prior to August 13, 2015, the criteria for an initial evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261 (2016).

2.  From August 13, 2015, the criteria for a 30 percent disability rating, but no more, for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261 (2016).

3.  From October 28, 2016, the criteria for an initial evaluation in excess of 10 percent for a right knee mild lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

4.  The criteria for a rating in excess of 10 percent for bursitis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.71a, Diagnostic Code 5252 (2016).

5.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claims arise from appeals of the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate her claim for entitlement to a TDIU.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed statements made during hearing testimony and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2016) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Right Knee

Concerning the Veteran's right knee disability, the standard range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2016).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  Section 4.14, however, does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

Consideration has been given to assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was service connected for her right knee disability by a March 2007 rating decision with an effective date of April 11, 2006.  The Veteran's knee was rated as being 10 percent disabled utilizing diagnostic codes 5299-5260.  The Board notes that this rating is by analogy.  A November 2016 rating decision provided service connection for right knee instability with an evaluation of 10 percent from October 28, 2016 under Diagnostic Code 5257.

Turning to the evidence of record, private treatment records indicate that the Veteran's right knee had a range of motion from 0 to 120 degrees in June 2006.

The Veteran's October 2006 VA examination indicates that she had a right torn meniscus with previous surgery.  The knee had signs of tenderness but no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Range of motion was to 120 degrees of flexion and to 0 degrees of extension.  There was no limitation after repetitive use.  Ligament testing indicated no instability.  X-rays were normal.

An October 2006 private treatment record indicates the right knee was tender but had no effusion.  Range of motion was 0 to 90, before stopping due to pain  The right knee was stable with testing.

A November 2006 private treatment note indicates range of motion in the right knee from 0 to 135 degrees.  The right knee was stable on testing.

A January 2007 private treatment indicates range of motion testing in the right knee from 0 to 135 degrees.

A February 2007 private treatment note indicates that the Veteran was post-arthroscopic procedure and her right knee symptoms had completely resolved.  She had no pain with range of motion.

A September 2011 VA examination indicates that the Veteran had no crepitation and no instability but she did have grinding.  Flexion was from 0 to 120 degrees with no objective evidence of pain and no additional limitation with repetitive motion.  

An April 2012 VA examination report indicates that the Veteran's range of motion was from 0 to 110 degrees with pain beginning at 100 degrees.  Normal range of motion was 130 degrees based on the left knee.  Extension was at 0 degrees range of motion with no objective evidence of painful motion.  There was no additional limitation with repetitive range of motion.  The right knee joint was stable and there was no loss of muscle strength.  The Veteran had residual signs, pain, of her previous meniscectomy.  

An August 2015 VA examination indicates that the Veteran's right knee meniscus tear was repaired in the 1970s, 1994 and 2006.  The Veteran indicated that she had flare-ups when she couldn't walk.  Her range of motion was from 20 to 75 degrees of flexion and extension.  There was no pain noted on examination to include on weight-bearing and there was no additional disability after repetitions.  Range of motion was normal in the left knee.  There was no loss of muscle strength or atrophy.  There was no recurrent subluxation, no instability, and no recurrent effusion.  The Veteran had a right side meniscal tear, frequent episodes of joint locking and joint pain.  There was degenerative arthritis found bilaterally.

In October 2016, the Veteran was afforded an additional examination.  Flexion and extension were from 0 to 85 degrees.  Passive range of motion of extension was normal and flexion was to 110 degrees with evidence of pain.  There was pain on weight bearing.  Swelling contributed to the Veteran's overall disability.  Muscle testing was 4 out of 5.  There was moderate effusion with flare-ups and frequent episodes of joint locking and joint pain; however, no recurrent subluxation.  There was mild lateral instability.  The left knee was normal in all respects.  

Additional private and VA treatment records were reviewed with complaints and findings consistent with the evidence elucidated herein.

The evidence shows that the range of motion of the Veteran's knee, including any limitation of motion due to pain, is at the noncompensable level until the August 13, 2015 VA examination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  From that date, her extension was indicated as limited to 20 degrees; thus, her right knee limitation of motion warrants a 30 percent rating as of that date under Diagnostic Code 5261.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Additionally, under Diagnostic Code 5258, the Veteran would be entitled to a 20 percent disability according to that same examination.  As a general rule, separate awards for knee meniscal tear and limitation of motion are precluded under VA's rule against pyramiding.  See 38 C.F.R. § 4.14  (precluding compensation for the same manifestations under different diagnoses); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also VA Adjudication Manual, M21-1, pt. III, subpart iv, ch. 4, § A(3)(i) (stating that evaluations under Diagnostic Codes 5258 and 5259 pyramid with evaluations under 5260 or 5261).

Additionally, the first indication of instability is the October 28, 2016 VA examination and it is indicated as mild.  There has been no objective evidence of recurrent subluxation or moderate lateral instability based on the medical evidence of record.  Thus, entitlement to a higher rating under Diagnostic Code 5257 is not warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Finally, there is no evidence that the Veteran suffers from malunion or nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 is not for application.  

Hip

Under Diagnostic Code 5019, bursitis will be rated based on limitation of motion 
of affect parts as degenerative arthritis.  Degenerative arthritis is evaluated under Diagnostic Code 5003 which provides that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation 
of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion 
of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on x-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5251, a 10 percent rating is warranted for thigh extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2016).

Under Diagnostic Code 5252, a 10 percent rating is prescribed for flexion limited to 45 degrees.  A 20 percent rating is prescribed for flexion limited to 30 degrees.  A 30 percent rating is prescribed for flexion limited to 20 degrees.  A 40 percent rating is prescribed for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2016).

Under Diagnostic Code 5253, for impairment of the thigh, a 10 percent rating is warranted for limitation of rotation (cannot toe-out more than 15 degrees) of the affected leg, or limitation of adduction (cannot cross legs).  A 20 percent rating is warranted for limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2016).

The Veteran was service connected for her right hip disability by a March 2007 rating decision with an effective date of April 11, 2006.  The Veteran's right hip was rated as being 10 percent disabled utilizing diagnostic codes 5299-5255.  The Board notes that this rating is by analogy.  

Turning to the evidence of record, an October 2006 private record indicates limited range of motion in the right hip due to pain.  She had flexion to 90 degrees, external rotation to 20 degrees, internal rotation to 10 degrees, abduction to 30 degrees and adduction to 20 degrees.

The Veteran was afforded a VA examination in December 2006.  Her active and passive flexion were from 0 to 90 degrees bilaterally.  Her extension was from 0 to 30 degrees, bilateral external rotation was from 0 to 45 degrees, internal rotation from 0 to 25 degrees.  X-rays of the hip were negative; an MRI from October 2006 indicates mild edema but with no acute osseous abnormality.

A September 2011 VA examination indicates that the Veteran had tenderness of her right hip.  Flexion of the right hip was from 0 to 100 degrees, extension was from 0 to 20 degrees, right abduction was from 0 to 30 degrees, and she could cross her right leg over the left and could put her toes out more than 15 degrees.  There was no additional limitation with repetition.  

An April 2012 VA examination indicates that the Veteran's right hip flexion ended at 110 with no evidence of painful motion and her extension ended at 5 degrees.

The Veteran was afforded an additional examination in August 2015.  She reported pain in the right hip with certain movements.  Her range of motion was flexion from 0 to 90 degrees with normal extension, normal abduction and normal adduction.  However, there is an indication that adduction was limited such that the Veteran could not cross her legs.  External rotation and internal rotation were both normal.  There was pain noted but it did not result in functional loss.  There was no evidence of pain with weight bearing.  There was additional loss of function after repetitive motion from pain.  Her left hip findings were all normal.  There was no evidence of degenerative changes.

The Veteran was afforded an additional examination in October 2016.  The Veteran indicated that she had increased pain and stiffness in her hip with flare-ups.  She had problems with sitting or standing for long periods of time and difficulty walking long distances.  Flexion was from 0 to 65 degrees, extension was from 0 to 15 degrees, abduction was from 0 to 35 degrees, adduction was from 0 to 25 degrees, external rotation was from 0 to 45 degrees, and internal rotation was from 0 to 40 degrees.  Passive range of motion was flexion to 95 degrees, extension to 25 degrees, adduction to 50 degrees, and external rotation to 50 degrees.  Adduction was not limited such that the Veteran could not cross her legs.  There was no additional loss of function with repetitive motion.  The Veteran's left hip findings were all normal.

Additional private and VA treatment records were reviewed with complaints and findings consistent with the evidence elucidated herein.

Upon review of all the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted.  The evidence shows that the Veteran's hip disability does not manifest in limitation of flexion to 45 degrees or less or limitation of extension to 5 degrees.  As such, higher or separate ratings are not warranted under Diagnostic Codes 5251 (limitation of extension) Diagnostic Code 5252 (limitation of flexion).  

Concerning Diagnostic Code 5253 for impairment of the thigh, there is an indication in the August 2015 VA examination that the Veteran had limitation of adduction such that she could not cross her legs.  The Board notes in this regard that the original 10 percent disability rating was based on the malunion of the femur, which is not indicated by the record.  Thus, the Board finds that the current 10 percent disability rating (under Diagnostic Code 5253) is consistent with the finding of the limitation of adduction such that the Veteran could not cross her leg.  See Butts v. Brown, 5 Vet. App. 532   (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's disability.  After review, however, the Board observes that no other diagnostic code provides for a higher rating based on the evidence of record.  In this regard, the Veteran does not suffer from ankylosis of the hip, flail joint, or femur impairment with malunion or nonunion of the hip to warrant consideration of Diagnostic Codes 5250, 5254, or 5255.  

Accordingly, the claim for a higher rating than 10 percent is denied.

TDIU

The Veteran contends that she is entitled to a TDIU because her service-connected disabilities alone preclude her from securing or maintaining substantially gainful employment.

The Veteran's is, as of the time of this Board decision, service connected for a depressive disorder (50 percent), a right hip disability (10 percent), a right knee disability (10 percent under DC 5299-5260 and 10 percent under DC 5257), a right foot disability (10 percent) and noncompensably for status-post right tympanoplasty with minimal scarring, a right knee scar, limitation of flexion of the right thigh and impairment of the right thigh.  The Veteran's combined evaluation for compensation is currently 70 percent effective October 28, 2016.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from her service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  In such instances, the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.

The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Social Security Administration granted the Veteran disability benefits, effective February 2006, for a primary diagnosis of a right knee disability and a secondary diagnosis of trochanteric bursitis of the right hip.

A February 2007 private treatment note indicates that the Veteran had work limitations and that she was working four hours per day as an accommodation.  She continued to have problems with her right hip which limited her working hours.

An August 2009 statement from the Veteran's VA physician indicates that the Veteran had disabilities which kept her from working, mainly involving the right hip, also noting the meniscal tear of the right knee.

In an April 2012 VA examination, the Veteran indicated that she had worked as a Point of Care Compliance Technician at Brook Army Medical Center from 1977 to 2006.  She was medically retired as her right knee kept giving out and she fell repeatedly.  The examiner indicated that her right hip and right knee would moderately affect her ability to sustain physical employment but would not affect sedentary employment.

In May 2012, the Veteran's private physician indicated in a letter that he was not sure that she would be able to return to a job given her current symptomatology.

An August 2015 VA opinion indicates that the Veteran may have difficulty performing a physically demanding job but could perform a more sedentary job.

The October 2016 VA examination for the right knee indicated that the Veteran had difficulty with standing or walking for long period without a rest, avoided stairs, and had difficulty walking on uneven surfaces.

The determination as to whether the requirements for entitlement are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2007).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board finds that the description provided concerning the severity of the Veteran's service-connected disabilities warrants entitlement to TDIU.  The Veteran contends that she is unemployable due to her service-connected right knee and right hip.  She is receiving Social Security disability for such conditions.  Additionally, various examiners indicate that the disabilities restrict her employment options and result in difficulty with standing, walking and stairs.  Thus, entitlement to TDIU is in order in this case.


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee meniscal sprain, status post-surgery is denied prior to August 13, 2015.

Entitlement to a rating of 30 percent for limitation of extension of the right knee is granted from August 13, 2015, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for right knee instability from October 28, 2016 is denied.

Entitlement to an initial rating in excess of 10 percent for right hip trochanteric bursitis is denied.

Entitlement to an initial compensable rating for limitation of flexion of the right thigh from August 13, 2015 is denied.

Entitlement to an initial compensable rating or impairment of the right thigh from August 13, 2015 is denied.


Entitlement to a total rating based on individual employability due to TDIU is granted, subject to the regulations applicable to the payment of monetary benefits.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


